Citation Nr: 1628446	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-47 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive and anxiety disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to November 1971, and from July 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2015; a transcript of that hearing is associated with the claims file.

This case was last before the Board in April 2015, when it was remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Veteran has averred that he is diagnosed with a psychiatric disorder-specifically, PTSD-and that disorder is related to his deployments to the Republic of Vietnam and to Saudi Arabia.  Also as previously noted, VA has conceded that the Veteran has deployment to those countries and conceded in-service stressors as a result of those deployments, particularly fear of hostile military activity.  

A review of the Veteran's VA treatment records documents diagnoses of PTSD and a depressive disorder, a personality disorder, and several substance abuse disorders.  The Board previously remanded this case as the June 2012 VA psychiatric examination was not adequate; that examiner indicated that the Veteran had depressive and anxiety disorders, but not PTSD.  The Board requested a new VA examination be afforded to the Veteran in the April 2015 remand.  

The Veteran underwent a VA examination in January 2016.  At that time, the examiner determined that the Veteran does not meet the criteria for a diagnosis for PTSD, or indeed any mental disorder, under the DSM-V.  The examiner does not discuss what criteria the Veteran was missing for those diagnoses, nor does the examiner discuss the previous diagnoses in the record, both in the June 2012 VA examination as well as in his VA treatment records.  Instead, the examiner concluded as follows:

I did not find sufficient evidence to warrant the diagnosis of PTSD from either the Veteran's service in Vietnam or his service in the Gulf.  While he did receive a diagnosis of PTSD from mental health, I cannot account for the discrepant opinions.  

In light of the clear diagnoses by the June 2012 examiner and in the Veteran's VA treatment records, the Board must conclude that the Veteran has a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  Thus, the first two elements of service connection have been met.

Given the above finding of a current disability, the examiner failed to discuss whether the previous diagnoses were mis-diagnosed or inappropriately diagnosed.  Given this lack of explanation, the examiner had to provide the requested opinions from the April 2015 remand as to the noted psychiatric disorders in the claims file.  Therefore, the January 2016 examination is clearly inadequate, as the examiner failed to provide the requested opinions in the April 2015 remand or explain why those previously noted diagnoses were inappropriately or mis-diagnosed.  

Consequently, the Board must remand this case in order to afford the Veteran another VA examination with a psychiatrist other than the previous examiners in order to ensure compliance with the Board's previous remand instructions and to obtain an adequate VA examination and medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the San Antonio and Little Rock VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


3.  Schedule the Veteran for a VA examination with a psychiatrist other than any previous examiners to determine whether any current psychiatric disorder, to include PTSD, depressive and/or anxiety disorders, are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD, depressive and/or anxiety disorders.  

If the examiner does not diagnose any psychiatric disorder, the examiner should specifically address which criterion for a psychiatric diagnosis is missing for each of the claimed psychiatric disorders noted above.  

The examiner should additionally address whether the noted PTSD, depressive and anxiety disorders were previously mis- or inappropriately diagnosed and/or have resolved since they were diagnosed.  The examiner must clearly explain any such conclusions reached.

For each currently-diagnosed psychiatric disorder and each previously diagnosed and now resolved psychiatric disorder, including PTSD, depressive and anxiety disorders, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability began during or is otherwise related to military service, to include any fear of hostile military activity as a result of his noted service in the Republic of Vietnam and/or in Saudi Arabia.  If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD is based.

The examiner should address the Veteran's lay statements and contentions, particularly the specifically-claimed psychiatric disorders noted above (PTSD, depressive and anxiety disorders), as well as any statements with respect to onset of symptomatology and any continuity of symptomatology since discharge from military service.  

The examiner should additionally address the previous June 2012 and January 2016 VA psychiatric examinations, the Veteran's reports and the examiners' findings and conclusions therein, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, depressive, and anxiety disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

